Citation Nr: 1126892	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision which denied service connection for a left knee disability.  In August 2008, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The issue was remanded in a Board decision/remand dated in November 2008. 

The  issue of service connection for sinusitis was raised by the Veteran's representative in June 2011.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The representative also raised the issue of service connection for migraines, but the only basis for the claim was that the condition was shown in the service treatment records, and, as service connection for headaches has been previously denied by the RO, new and material evidence is required to reopen the claim.  This matter is also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not sustain a left knee injury in service.  

2.  A chronic left knee disability, to include degenerative arthritis, was first manifested many years after service and is not related to in-service events.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in August 2001, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  In a letter dated in July 2008, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although not sent until after the initial adjudication of the claim, these letters were followed by readjudication, most recently in an April 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Available service treatment records and VA treatment records have been obtained, and the Veteran stated, in April 2003, that he had no additional evidence to provide, other than his VA treatment records.  At the Veteran's Travel Board hearing in August 2008, it was determined that the Veteran had no additional evidence to submit.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Social Security Administration (SSA) records were obtained.  A VA examination was provided in February 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's representative argued, in June 2011, that this examination was inadequate because it did not address whether the left knee disability is secondary to the left hip injury in service, as discussed below, there is no competent or credible evidence indicating such a relationship, including by aggravation; accordingly, an examination is not needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not show any complaints, abnormal findings or treatment involving the left knee.  In November 1964, at Camp Pendleton, Virginia, the Veteran was seen after he had caught his left thigh against a drum and a LARC (Lighter Amphibious Resupply Cargo).  On examination, he had a bruise, with the skin barely broken.  Treatment consisted of Merthiolate, dressing, Darvon, and light duty.  In February 1965, he was seen with the complaint of pain in the left hip.  It was noted that he had hurt the same in November 1964.  He was tender along the superior iliac crest; the hip was negative to examination.  He was referred for X-rays of the left hip and pelvis, which were negative.  The March 1966 separation examination was negative, and the Veteran denied any pertinent symptoms on the report of medical history obtained at that time.

In the Veteran's initial claim for VA compensation, received in September 1995, he did not mention any left knee disorder.  Likewise, there was no mention of a left knee disorder on an Agent Orange protocol examination in October 1995.  

VA treatment records show that in August 1998, a history of degenerative joint disease in the lower extremities was noted.  In October 1998, the Veteran complained of joint pains in the lower extremities, including the knees.  Also in October 1998, a history of a hospitalization in 1984 following a motor vehicle accident was reported.  In November 1998, the Veteran complained of pain in the ankles, knees and left calf, worse over the past couple of years.  He could not remember when the pain had started.  X-rays of the ankles and knees disclosed degenerative joint disease in the left knee only.  

In April 1999, the Veteran was admitted to a chronic pain program, with a history of left lower extremity pain for 10 years; right lower extremity pain for 2 years; right shoulder pain for one year and headache for 20 years.  In May 1999, it was noted that he had been admitted to the chronic rehabilitation pain program in April 1999 with chronic pain syndrome, associated with his bilateral lower limbs, secondary to degenerative joint disease.  He described the pain as extending to his knees to his ankles, since the motor vehicle accident in 1984.  

An orthopedic consult in September 1999 noted that the Veteran's complaint was mainly in the left knee, which had been progressive over the years.  He complained that it made a lot of noise, and jammed, but did not really lock.  He had pain all of the time.  X-rays showed some varus deformity.    

A magnetic resonance imaging (MRI) scan of the left knee in August 1999 disclosed severe degenerative joint disease, and a torn anterior cruciate ligament, meniscus, and collateral ligament.  Surgery was advised, as it was likely that his intermittent hip and ankle complaints were due to the gait alteration and additional strain from the knee.  

On a VA examination in November 1999, the Veteran said that he had been having pain in his left knee for many years.  He said he had been told he had arthritis in the knee.  

The Veteran's initial claim for service connection for a left knee condition was received in March 2000.  He stated that he had received VA treatment for the condition since July 1998.

In December 2001, the Veteran was seen by a VA primary care physician, who noted that the Veteran injured his left knee in service in the 1960's on active duty doing boating training exercise.  He was pinned between a ship and hydraulic drums of oil, and was on light duty for about 3 weeks.  He continued to have pain which had progressed over the years.  The doctor felt that the injury in service was directly related to the end-stage arthritis in his knee.  

In a statement dated in January 2002, the Veteran said he injured his left knee in service, when he was pinned between a ship and hydraulic drums.  He said he was given pain medication for a long period of time, because the pain continued even after he left service.  The pain had gotten progressively worse.  He felt sure that the left knee condition was a direct result of the injury he sustained while on active duty.

In April 2003, the Veteran underwent arthroscopy surgery of the left knee.  The surgery disclosed a torn medial meniscus and severe arthritic changes in the medial compartment of the knee with Grade IV loss over both the medial femoral condyle and the tibial plateau.  A partial medial meniscectomy was performed.  

In June 2004, the same VA physician who provided a statement in December 2001 wrote that the Veteran injured his left knee in service in November 1964 during a boat training exercise.  He was pinned between a ship (LARC) and 55 gallon hydraulic drums of oil causing the left foot and leg to internally rotate.  He was seen that morning in the field by a medic with a bruise, but did not have a knee examination or adequate documentation.  He was on light duty for about 3 weeks and was prescribed Darvon for about 8 weeks.  He said that the Veteran continued to have pain which had progressed over the years.  He had undergone arthroscopic surgery in April 2003, and the doctor felt that his injury in service was directly related to his current knee condition. 

At a VA Decision Review Officer hearing in December 2005, the Veteran said that the in-service accident involved him being thrown against a boat with the skid of hydraulic drums pinning him and twisting his body.  He said his body went one way, and his leg another, and at the time he saw stars, but did not know exactly what had happened.  As time passed, he stated, his field sergeant was notified that there had been an accident, and asked him how he was feeling; he told him that the longer he sat the more his knee was hurting, and he told the Veteran that they needed to get it documented.  He reported he was taken to a medic tent where they wrote something up, which the Veteran did not see until he recently saw his records.  He said the records did not reflect what had happened.  He said that he was put on light duty because he could not walk.  He said the medic told him they were going to give him the most potent pain medicine they had, which was Darvon.  He stated he was given a light supply and given guard duty at the barracks, which he endured for more than a month.  He said he was seen once more for the knee, but after that, he treated it himself.  

At his Travel Board hearing in August 2008, the Veteran testified that he injured the knee when he lost balance and was pinned with his leg twisted between the skids while loading cargo on a LARC vessel.  He said he did not realize at the time how badly he was injured.  He said that when he got back to shore, he reported to his field sergeant, who said he would have to be relieved from duty.  He stated the knee was swelling.  He said he was only seen by a private at a medical aid station.  He said that he was not seen by a doctor and that there was no follow-up, except for pain medication.  He said the problem had continued from that time.  The Veteran testified that after service, he treated it himself with ace bandages until finally a supervisor noticed it.  He told the supervisor that he had injured the knee in service, and the supervisor advised him to seek treatment at a VA facility.  

In February 2009, a VA examination was performed.  A history of degenerative joint disease of the left knee of service onset was noted, with episodic left knee pain which had become progressively worse.  The examiner noted a history of an injury to the left knee in a motor vehicle accident in 1984.  The Veteran was diagnosed as having degenerative joint disease of the left knee which the examiner stated was not due to service.  The examiner commented that there was no documentation in the service treatment records of any left knee problem including on the separation examination and history, and that there was a report in the VA records dated in 1999 of chronic pain in the left knee since a motor vehicle accident in 1984.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, and the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms of a knee injury and knee pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the sole evidence of both service incurrence and continuity of symptomatology consists of the Veteran's statements, including hearing testimony; thus, the Board must assess the credibility of his statements.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder."). 

First, there is no independent evidence corroborating his statements that he injured his knee in the November 1964 accident.  The accident, as reported in service, did not involve the knee.  Instead, when initially seen, it was reported that he had injured his thigh.  Then, when seen again in January 1965, the pain was in his left hip, and the only positive finding was along the iliac crest, a part of the hipbone.  No complaints or abnormal findings pertaining to the left knee were noted on the March 1966 separation examination.  After service, there is a gap of 32 years before there is any contemporaneous mention of a left knee condition.  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service treatment records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

In this case, when first mentioned in the record, in August 1998, a chronic left knee disability was already present.  In this regard, although he complained of joint pains throughout the lower legs, with a history of degenerative joint disease, X-rays in November 1998 disclosed degenerative joint disease in the left knee only.  At that time, however, the Veteran specifically stated that he could not remember when the pain had started.  Later, in April 1999, he gave a history of left lower extremity pain of 10 years' duration.  In May 1999, he related a history of pain since a motor vehicle accident in 1984.  On other occasions, he said the left knee pain had been present for many years.  

The VA treatment records continue to show periodic follow-up for left knee pain, but not until December 2001, after three years of treatment and after the Veteran's claim for service connection was received, did these records include a history of left knee pain since an injury in service.  Since then, the Veteran has provided detailed histories of this purported accident, in particular, to a VA primary care physician, who in December 2001 and June 2004, wrote statements summarizing this history.  Detailed statements of the alleged injury were also provided by the Veteran in written statements dated during the appeal period, as well as in testimony provided at hearings in December 2005 and August 2008.  

Earlier, however, in November 1998, he stated that he could not recall when his pain started; the Board finds this is inconsistent with this later detailed recollections.  On another occasion, the onset was related to a motor vehicle accident in 1984.  On a claim for service connection filed in 1995, no left knee disability was mentioned.  Although the absence of any complaints of knee pain on the Agent Orange protocol examination in 1995 may conceivably be due to a limitation of the examination to conditions potentially related to Agent Orange exposure, the fact that he did not mention such a condition in connection with his claim for service connection filed in 1995 does not help explain the gap of 32 years.  

Taken as a whole, the Board finds that the Veteran's statements of an in-service knee injury and continuity of symptomatology after discharge are not credible.  The Board does not find it credible that on neither occasion in service when he was treated after the accident, would knee complaints, especially as currently described by the Veteran, have failed to be recorded.  He remained on active duty without restrictions throughout the remainder of his tour of duty, and no pertinent complaints were recorded on the separation examination.  The current detailed statements are not credible in light of his earlier inability to recall the onset of his left knee condition.  In addition to this evidence, which goes against his current assertions, there is no evidence which tends to corroborate his statements, which were not made until after he filed a claim for service connection for the condition.  

Given that the Veteran's statements of an in-service knee injury are not credible, the opinions from a VA physician in 2001 and 2004 are without probative value, because they rely on this history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere recording of the Veteran's reported medical history does not constitute competent medical evidence); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to accept an opinion based on inaccurate medical history).  Likewise, the history of an in-service injury contained in the VA medical records after 2001 is not probative, because such history is based on this erroneous history.   

The VA examiner in February 2009 concluded that degenerative joint disease of the left knee was not due to service.  Although the rationale included a statement by the examiner that the claim had been the subject of "numerous" prior RO denials with no new and material evidence, this completely inappropriate, not to mention inaccurate, statement is not a fatal error in this case, because the Board specifically finds that the Veteran did not sustain a knee injury in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to trigger an examination, evidence must establish that there was a disease, injury, or event in service, which is a finding of fact for the Board).  Additionally, the Veteran does not contend, nor does the evidence otherwise indicate, that the current left knee disability is related to the thigh injury.  Instead, the only evidence potentially relevant to such a connection suggests the opposite; in August 1999, one of the arguments for surgery was that intermittent hip and ankle complaints were due to the knee condition.   

For the reasons discussed above, the weight of the evidence is against the claim for service connection for a left knee disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a left knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


